       Case 2:20-cv-01434-TLN-KJN Document 5 Filed 08/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10
     APRIL MCGHEE,                           Case No.: 2:20-CV-01434-TLN-KJN
11
                     Plaintiff,              ORDER ON STIPULATION
12                                           EXTENDING TIME FOR
         vs.                                 DEFENDANT SYNCHRONY
13                                           BANK TO RESPOND TO
     SYNCHRONY BANK, Does 1-10               PLAINTIFF’S COMPLAINT BY
14 inclusive,                                NOT MORE THAN 28 DAYS
15                   Defendant.              Complaint Filed: July 16, 2020
16                                           Current Resp. Date: August 27, 2020
                                             New Resp. Date: September 10, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                 –1–
          ORDER ON STIPULATION EXTENDING TIME FOR DEFENDANT
                     SYNCHRONY BANK TO RESPOND
       Case 2:20-cv-01434-TLN-KJN Document 5 Filed 08/25/20 Page 2 of 2


 1        The Court has reviewed the Joint Stipulation to Extend Time to Respond to
 2 Complaint made by and between Plaintiff April McGhee (“Plaintiff”) and Defendant

 3 Synchrony Bank (“Synchrony”).

 4        IT IS ORDERED that the Joint Stipulation is granted. Synchrony shall have
 5 through September 10, 2020 to respond to the Complaint.

 6
     DATED: August 25, 2020
 7

 8

 9                                               Troy L. Nunley
                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 –2–
          ORDER ON STIPULATION EXTENDING TIME FOR DEFENDANT
                     SYNCHRONY BANK TO RESPOND
